Title: To Thomas Jefferson from Charles Willson Peale, 10 November 1805
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum Novr. 10th. 1805.
                  
                  Having finished your Polygraph, I find it performs very well; therefore I have put the Pens as Mr. Hawkins has advised, in lieu of the Nibs, but any contrivance of adding the Screw which I have yet though off, will either make a clumsey addition; encreasing the weight, or make the pen-tube liable to a various direction. Suppose the outter tube was made to screw into the brass arm, where it is now soldered, such screw unless it was long in the female, it might be unsteady, and then making this screw long would add considerable weight to the Pen-arms. The Pen tubes ought to be large to receive the better sorts of quills. The mode I have described is the best that at present is in my mind, but should any better occur it will give me pleasure to have it my power to meet with your wishes in adding the screw. I believe you will think this new mode is better than the old on account of the Pens being more steady.   This letter I have written with your small Polygraph, and the Copy is equally fair as the original—This makes me send it forward with more pleasure.
                  accept the salutations of your friend
                  
                     CW Peale 
                     
                  
               